OFFICE      OF THE ATTORNEY               GENERAL       OF     TEXAS
                                          AUSTIN



--=k!i!z-



    Honor4bl8    Claud     air
    County hedltor
    awar GoARty
    Bl8 sprin&,Tour
    Dear Sir:




                                                                       been     rroeired
    and                                                                       !a puoto
    rrom fopr    raquort         l&   roil.0




                                       kdki1.d           XOAd4y awning
                                      mollod.   Late Timoday eve-
                                      Ooirod mama-   oi death iA
                                       adjourmd ease until Thus-
                                      purpo8e      0r   80hg     a4t     ~48
                                 humday        when jury
                                                   roWrAe It
                                  lg r o o a .At
                                             that JAr ysh o uu
            ntpnrth0r0u0ugTborrd4yuPa                            0444 k
            nsumd.      This was done              404 oam      olored
            &tUP%4y rOklOWiAgr
                    “Z’ka Dlrtrlot        Olutk     Iommd      rhook to
            @rors     ror mix hya oaly, rim-                   IIoAday,
                                                                                                  83!3




                *~US&TX~II- iire t&                    juro?s         utitld       to
     pay    ror        th4     Intuvuin(;             44~4     thay     wr4    not       IA
     attubnae                OR CopIt,          thoqp        w4r4      Pa&r    Irrtrw-
     tlono       not     to        dt8oa88      la n lto.         sopr  0r        t&
     juror8       ham         dwande4           py     for     rtt lddltiarul
     days.

            "DIetrIot CletR taker
                                po8itlOa t&t tk
     $alr.w  rstra Upo8H to th8 Gowty I8 6nwr-
     rut84  ala00 j6ry 414 not own report &uw
     tha porIo(L,thofqb ttlr   ldalttodt&4 j4ryw48
     Imgawll~d OR 4 8pOOitiO 0480 ud UAdU n8tr4int
     notto dlroau  ease la proooao oi trial.
                lxt     18 018dy               80ttid        th4t      tb -01        r0r
     th4 wok            I8 4Atitl.d fo p4y ior the dry                             they
     UT. o4ll.d to 8OrvO OJlly,4ad ii court 4djosrar
     the p8aelrort80 or thr44 44y8, thy84      notk
     ~14        ror     tbon         intervrIaa             dyr.        Art.   aLa       BCS.

                Vi4kr         th       LleGLala,       l66     8.W.     07%,   i8 not         4
     0488       U point,
                     but la lutlmrit~ on sanual pro-
     pOSitiOA 4iOtIg With th8 ~%iOi@ Or tk 8tUtUt@
     ror t& Clork'a po*ltIoa. In tha Eabu la84,
     tho DIerIot Clerk t-d6804to I8ruo pay to mu
     OR pan.1 whom -1      W4a lOU8.d OR. day U a rO-
     turmdtho~~t,     fOrtha  dry jt#rOrdldODt 1)orvo
     an4 tbr court oplmld the GluLm
                utIol4             W.6,       Rotl8ed CIrIl 8tat4t.8ol                    Tuu,
reads 48 r0ib8t
          %A I#Ud4y Or roh wok                                 Oi     thm oOUX'8?or
     rhloh 4 jary da11 bo swaowd,                                     aAd ior rhtoh
     thoro8nyk                     jury tri4l8,         orwbreth4              Jury
     trl4l8 ror        wok h4v4 640s sot
                             ths           ror IOI
     otbrd4y      tbAoA   8A0h &yth0     0o~r-t 8hall
     nloot   thirty wklWI4d     6rora. or 4 &W4tU
     or    la88 mwbor,  la its                       di nNtIoA,          te nmo
     aa    Juror8 ror the rook.                        Ii  mob         8414otlOB
     i8AOttromuyO4A80                               thOAa444,lt             ryb0
     ado   on 4ay later                      14~.
.
                                                              839


Eonorablo Clad   wolf,   Pay   3



     list ror tha wok,     Lt there bo tha ro-
     QUiSit~ AAiAb4FOr SU6h ;A 40tOIbd4AOOWho
     ua not 4rou44d by the eourti    Ii ro0h
     AwbU   bo AOt iA 4tt4Ad4AOOAt any tb44,
     tha sour6 4h4lldIr4ot th4 sborlf? to ma-
     WA 4 8uirioiw    AUAUbor 0r qu4iiri04  ma
     to auke up tha r4quisit4number 0r jurors.
     Tb WUrt My 4djoAl-At& wbl. AwbU        of
     jtUOr8 tar the wok Or 4Ay part th4r4@f,
     to any sabsrqaont day of tho tarm, bat
     t& JArorB 8h4llAot h mid forth4 tiW
     thy say stand adjourned.*



     g Vfaoh jlwr In tba dirtriotor oounty
     oourt or 0owty oourt at law sh4ll raooitr
     three dollars ror rash day or iraatloaor
     4 day that b* 58 attond 48 SUOh jlUOr, to
     bo paid out ot tI;
                      a jury rpnd of the county
     by the county trea8U.r.rUNA  tha omrtlfioato
     oi tha 014rk or the oourt iA whloh 8uoh
     8UTi8@ 18 raAdUed, etatin& th 84FV104,
     wRu an6 by whom nndrro4,   8~14 tRo uowt
     due therefor.  &mh orrtliIoato8 say b0
     tnariarmd by dalivery and shUb4        r4-
     oolrabloat pu troa thm holdmr ior all
     oounty tuI8.*
        The oaao or Labor 78. XOClaia, 186 S. g. 811, Olt46
by pOU IA yOOr iOttOrs rrhih AOt d4OISi~4 Or tht8 QUa8tiOBs
w4 think tend8 to sopgortthe ~SitiOIl of the Dlstriot Clark
iA this Mtter.   The O~IAIOA or the murt 18 6hort and reads
a8 rOliOW8:
        V5izXIw3, J. The ml4tor. a aitl44A
     Or YOLWWI   OOUOty, 3Ad 4 IWSidMt Or th0
     olty 0r '6400 th4 oounty804t 0r said
                  omll   SUWOAOd  to solTo a8
     E"$Z    Ythai &laz:riot oorut 0r an14
     ommty tot the rek kcLanIn6      bbaday,
     SMA4ry 10, 19lb. In Ob8di~AOO   to Sri4
     SIlPP#)A4he appurad OR 84I6 day Ud -a*
     SWorA a~$ ia$?aA@itib8 b jurOr iOr *aId
     wook, -d   U48 thUOqgOA UOOw    iS%UU
     rurthm lttenbanaa OQ 84Id oourt un%ll
    ~w&aw&y,     f&awry lltth,at whiehth
~AOnblo          GlaA6     TOli,         Paa4 6



     ho appeared     4ad was io ltt*odano* OR said
     oourt for the rOE41nbr or thr wook.        RO
     848   not requird    to attoad  OS TaeHay
     ad ~40 aot physioauy prOSeA*        iA 80i&
     ooart   OR 8814 ih y .  T h eo luk0r lal4
     oaurt,   tho ros onilant   horollr,I**umd to
     to&tot 4 aort 3rio4t0 ror hi0 lttend4noo
     ior thr wok, lt00pt ror Norday, rot
     whL@.h&y he rorwod to 184UO laOh oortl-
     ihate,    uheroapoo tho nlator     ru04 fn
     8414   OOfUt ht8 pOtltiO8    iO? 4 =aimu
     to 00~01            S’OS~ondo8t t0 %88aO t4 hh 4
     lOTtliiO4tO           iOr h%O 4ttOEd4BoO OS 84id
     bY*     Tho         ooart          rofuso4         to   ardor    tho
     Wit     Of     E4lld4Etl8,           Ud       foAd0?.d         jU6dgarAt
     t&t  the rOS~OA&Ut feOO7U                                   4ll OOStS
     in t+S  bohalt OX&Wad@&
           =hrtiOlO 58M, 9. 8. 1698, road8                                    a8      rOb
     hW8t

       **2aoh juror in *iti2 uses  shall faoolvo
     two dollarsfor uoh day an4 ror oaoh frao-
     ttOA Oi a day ho Ouy SOIIO Or attend40
     8UOh jAX'01.'

           "~8     tha     relator            Aeltbrr        swved     Aor          at-
     teAd86 the ooart 48 4 foror OR ~anauy Alth,
     hr i8 ilot eAt;tiOd, t&A&Or tb pWiSiO48   Of
     this artlalo, to any pay tor that day, an4
     thoro IO 00 jWOti8iOA OS Law whloh r0Al.d
     allow UA luoh pry.    Ir th8ro oould bo say
     doubt        48 t0         th0 tIOrtOOtAO88 Or t&O f0d@40At
     or the eourt horein,                        w      think      MOB doubt
     wo;Ld bo roaoro6 by                        utiolo           blb#, B. 8.
     LQll, rhioh                nati      as     iOl10USr

           "'Tlw        court          rpay4djOwA the who10 AOdOr
     0r jarars ror                th8     wook, or any part thO=or,
     to Wy         SUbSrQuOBt &if                  Or the tern,             bat       &WOrr,
     sh4.U       Rot be          pai      for the time thoy my                            oo
                    f
     St4ld ldjo a r ne&
           ‘fk     th      iA4t4At            0480 it        4pH4rS          tbrt         th.
     aourt        u8 iloady             ldjo wno d           l   gart ol the              jury
     (tbs    relator             boroln)         to     a 4ahoguut             day 0r
     t&o term, to mlt, wodao~4q, u4                                   thut          stioh
         .
                                                                                                                       841



EsorabAo             CAM4          wolf, Pam            s


                     0r tho jury                8tOOd       4djoumi4a~ror                ?iUO-
             E!-
             pay
                     Ma
                    ror
                             W48
                            that
                                     thorororo Wt
                                     dry.         Yor       the
                                                                   8Atitlti
                                                                   roasow
                                                                                      t0
                                                                                    statad.,
                                                                                              AAY


             tk     jUdgUnt          Of     th0     OOIUS         18 8friSd.*

                   U6iOiO          uu,          ~I@v;so~      cidi          8t4tUtOS             Or    %X48,
sapra,            provider         t&t      oaoh $&rot in         4lstrIot or SorMty
                                                                        t&
ooart or             00-t                       et 14~ 8h411 roooito sbroo 4olluo
()b.oo)
            oounty
           r0r   rhzy
                        r
                          l
                          0;t:r40ti04    or 4 d4y tkt
                                    UOAO? th8 t4OtS ia
                                                                                                      hi f44y
                                                                                                      yOar mttor
4 kttua
     jorers    a o ’1po
         l8 Owar0      : iB & M uo o      o n the lo wt                                               ror th8 ad-
:itkJUi             SiX   w.              may      uoro       poraltt.4             by     the        oowt       to
go baok to th8ir    48u4l OO44patla8                                    rot     SiX        68yS.         Thai?
orly XWSpoE8ibility    u48 tO rotwn                                    to lourt            oa tbA dOto tit
by the oo~rt 4~4 to                       Dot     dir0488 the 0440.
                   You  uo   r88$OOtfUliy                    4dt1804          t&d        It      IS    tho   OplniOB
Or   ai8           dOp4)tmut     tb49 th0
                            DiStriOt ciOrk*S pOOItiOA 18
OOrZoOt 4ad JoOr ~UOStiOO 18 thorOtOr8 4A&WOt@d iA th. AS&
4t'IVO.




                                                                   ar
                                                                                           Wm.
                                                                                             f . tuning
                                                                                                       ArSiStMt